Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2022 has been entered.

Status of Claims
This action is in response to the amendments filed 10/12/2022. Claims 1, 6, 11, and 20-21 have been amended, claim 22 has been added. Claims 1-11, 13, and 15-22 are currently pending.
	
Response to Arguments
Applicant’s arguments regarding the prior art rejection have been fully considered but are moot because of the new grounds of rejection. Applicant argues on page 9 that the prior art references do not teach environment parameters that indicate a quantity of pedestrians, vehicles, travel ways, or intersections for an artificial scenario, or variance threshold values indicative of a threshold deviation level for the one or more parameter values. The Tuncali reference has been brought in to teach a vehicle simulator where the user inputs simulation parameters and the system provides information on when parameters in the simulation are in scope or out of scope (i.e. beyond a variance threshold). The prior art rejections have been updated to include the amended limitations and to clarify the reasoning given for the limitations that were not amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al (US 20200409380 A1, herein Song) in view of Haque et al (US 10479356 B1, herein Haque), in further view of Tuncali et al (“Simulation-based Adversarial Test Generation for Autonomous Vehicles with Machine Learning Components”, herein Tuncali). 
Regarding claim 1, Song teaches a computer-implemented method for vehicle simulation (para. [0020] recites the computer-implemented method and the system are intended to provide a training scheme of a computer-based autonomous driving model without carrying out a high-cost and less-safe real-world test driving operations with a vehicle in a real-world traffic environment), the method comprising: 
obtaining user input from a user (fig. 5 and para. [0063] recite the computer system 500 may be coupled via bus 502 to output device(s) 512, such as a cathode ray tube (CRT) or LCD display (or touch screen), for displaying information to a computer user. Input device(s) 514, including alphanumeric and other keys, are coupled to bus 502 for communicating information and command selections to processor 504. Another type of user input device is cursor control 516, such as a mouse, a trackball, or cursor direction keys for communicating direction information and command selections to processor 504 and for controlling cursor movement on display 512. This input device typically has two degrees of freedom in two axes, a first axis (e.g., x) and a second axis (e.g., y), that allows the device to specify positions in a plane. In some embodiments, the same direction information and command selections as cursor control may be implemented via receiving touches on a touch screen without a cursor. Para. [0064] recites the computing system 500 may include a user interface module to  implement a GUI that may be stored in a mass storage device as executable software codes that are executed by the computing device (i.e. receiving input from a user)),
inputting the generator input data to a machine-learned generator model that is configured to generate artificial data based at least in part on the generator input data, wherein the artificial data comprises data representing the artificial scenario associated with the autonomous vehicle (para. [0005] recites creating simulated time-dependent 3D traffic environmental data by applying a time-dependent 3D generic adversarial network (GAN) model to the created time-dependent 3D traffic environment data. Fig. 1 and para. [0029] recite the 4D traffic environment data may represent basic time-dependent traffic environment in a virtual or real geographical region, which is to be applied to a 4D GAN model to generate a virtual photorealistic 4D traffic environment (i.e. inputting data into a generator model to generate artificial data representing an artificial scenario associated with an autonomous vehicle)); 
obtaining an output of the machine-learned generator model in response to inputting the generator input data to the machine-learned generator model, wherein the output comprises the artificial data (fig. 2 and para. [0035] recite as a result of the adversarial machine learning process, the 4D GAN model, in particular, a 4D GAN generator sub-model, can be configured to create simulated 4D traffic environmental data sufficiently close to real 4D traffic environmental data (i.e. the output of the generator model is the artificial data)); 
inputting the artificial data to a machine-learned discriminator model to generate authenticity data representing an authenticity associated with the one or more parameter values and an overall authenticity associated the artificial scenario of the artificial data (para. [0007] recites the adversarial machine learning process of the time-dependent 3D GAN discriminator sub-model may comprise: receiving time-dependent 3D GAN discriminator training data from the time-dependent 3D GAN generator sub-model; and performing, using the time-dependent 3D GAN discriminator sub-model, discrimination analysis of the received time-dependent 3D GAN discriminator training data to generate a discrimination result indicating whether the time-dependent 3D GAN discriminator sub-model determined that the time-dependent 3D GAN discriminator training data represents real-world time-dependent 3D traffic environmental data or simulated time-dependent 3D traffic environmental data (i.e. inputting the artificial data into the discriminator model to generate overall authenticity data). Para. [0041] recites in the example of FIG. 3, the flowchart 300 continues to module 304, with performing a discrimination analysis of the received 4D GAN discriminator training data to generate a discrimination result. Para. [0041]-[0042] recite the discrimination result includes whether the 4D GAN discriminating engine predicts the received 4D GAN discriminator training data as simulated 4D traffic environmental data or real 4D traffic environmental data. In some embodiments, the discrimination result may further include a basis or ground based on which the 4D GAN discriminating engine made the prediction, and the basis or ground may include one or more specific objects in a 4D traffic environment represented by the 4D GAN discriminator training data, and specific characteristics of the one or more specific objects that enabled the prediction. For example, a constant-pace non-meandering walking pattern of a pedestrian in a 4D traffic environment represented by the 4D GAN discriminator training data may be a basis to predict that the 4D GAN discriminator training data is simulated 4D traffic environmental data (i.e. given that the definition of parameter in claim 1 includes pedestrians, one of ordinary skill in the art would understand that the GAN model from Song is able to determine whether a parameter of the scenario (the non-meandering pedestrian) is authentic or inauthentic)); 
obtaining an output of the machine-learned discriminator model in response to inputting the artificial data to the machine-learned discriminator model, the output including the authenticity data (para. [0007] recites the adversarial machine learning process of the time-dependent 3D GAN discriminator sub-model may further comprise: performing matching of the generated discrimination result with supervisory data indicating whether the time-dependent 3D GAN discriminator training data  represents real-world time-dependent 3D traffic environmental data or simulated time-dependent 3D traffic environmental data, to generate a training result indicating a trained level of the time-dependent 3D GAN discriminator sub-model; and modifying parameter values of the time-dependent 3D GAN discrimination sub-model based on the training result (i.e. obtaining an output of authenticity data from the discriminator model)).
However, Song does not explicitly teach in response to the authenticity data associated with the artificial scenario exceeding an authenticity threshold, selecting the artificial scenario of the artificial data.
Haque teaches teach in response to the authenticity data associated with the [artificial] scenario exceeding an authenticity threshold, selecting the [artificial] scenario of the [artificial] data (fig. 7A and col. 20 lines 33-45 recite information stored in the scenario information database 708 can be used to determine road segment similarity in real time or near real time. For example, features 716 can be determined for an unclassified road segment 712, for example, based on its corresponding sensor data 714. In an embodiment, the sensor data 714 can optionally be acquired by a vehicle traveling along the unclassified road segment. In another embodiment, the sensor data 714 may be obtained from another source (e.g., another vehicle, a remote database, etc.). These features 716 can be used to determine one or more similar road segments 718 that satisfy a threshold similarity to the unclassified road 45 segment 712 (i.e. selecting a scenario based on determining that a given scenario is above a threshold similarity with a known or authentic scenario)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by using the threshold from Haque to enable the generative adversarial machine learning process from Song to select an authentic scenario. Song and Haque are both directed to classifying scenarios for an autonomous vehicle, Song compares artificial scenarios to real scenarios, while Haque matches unclassified real scenarios to classified scenarios. One of ordinary skill in the art would find beneficial to use the matching methods from Haque to determine when the artificial scenarios from Song match known authentic scenarios to indicate that the generative adversarial machine learning process has converged, which would improve the performance of the machine learning process.
However, the combination of Song and Haque does not teach wherein the user input comprises generator input data comprising: (i) environment parameter data representing one or more parameter values indicative of a quantity of pedestrians, vehicles, travel ways, or intersections desired characteristics for an artificial scenario associated with an autonomous vehicle, and (ii) one or more variance threshold values indicative of a threshold deviation level for the one or more parameter values.
Tuncali teaches wherein the user input comprises generator input data comprising: (i) environment parameter data representing one or more parameter values for indicative of a quantity of pedestrians, vehicles, travel ways, or intersections for an artificial scenario associated with an autonomous vehicle (section III para. 1 recites we use a simulation environment that incorporates models of a vehicle (called the ego vehicle), a perception system, which is used to estimate the state of the vehicle with respect to other objects in its environment, a controller, which makes decisions about how the vehicle will behave, and the environment in which the ego vehicle exists. The environment model contains representations of a wide variety of objects that can interact with the ego vehicle, including roads, buildings, pedestrians, and other vehicles (called agent vehicles). The behaviors of the system are determined by the evolution of the model states over time, which we compute using a simulator. Section V para. 2-3 recite we use the scenario depicted in Fig. 5, which we call system Md. The scenario includes the ego car on a one-way road, with parked cars in lanes on the left and right of the vehicle. In the Figure, agent Vehicles 1, 3, 4, 5, and 6 are parked. Also, Vehicle 2 is stopped due to the two pedestrians in the crosswalk. The Jay-walking Pedestrian is crossing the street between Vehicles 4 and 5. This pedestrian crosses in front of the Ego car until it reaches the leftmost lane, at which time it changes direction and returns to the right Sidewalk. Several aspects of the scenario depicted in Fig. 5 are parameterized, meaning that their values are fixed for any given simulation by appropriately selecting the model parameters pd (i.e. input parameters can include at least a number of vehicles and/or pedestrians)) and (ii) one or more variance threshold values indicative of a threshold deviation level for the one or more parameter values (section III D para. 1-2 recite the possible combinations of input values can grow exponentially with the number of parameters. Hence, exhaustive testing on the input space becomes impractical for fairly large systems. A fault in such a system with parameters may be caused by a specific combination k parameters, where 1<= t <= k. One best-effort approach to testing is to make sure that all combinations of any t-sized subset (i.e., all t-way combinations) of the inputs is tested. A covering array is a minimal number of test cases such that any t-way combination of test parameters exist in the list. Covering arrays are generated using optimization-based
algorithms with the goal of minimizing the number of test cases. We denote a t-way covering array on k parameters by CA(t, k, (v1, . . ., vk)), where vi is the number of possible values for the i-th parameter. The size of covering array increases with increasing t, and it becomes an exhaustive list of all combinations when t = k. Section III D para. 3 recites despite the t-way combinatorial coverage guaranteed by covering arrays, a fault in the system possibly may arise as a result of a combination of a number parameters larger than t (i.e. the covering array is used to denote the range of possible parameters, or the variance. If the number of parameters is greater than a threshold the simulation may not function. Examiner’s Note: paragraph [0035] of Applicant’s specification describes a range of possible values for a single parameter; however, the broadest reasonable interpretation of the claim is not limited to this example and can include a variance of multiple parameters (for example, the simulation can handle up to five parameters))).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by combining the scenario generation techniques from Tuncali to the system for training a computer-based autonomous driving model from Song (as modified by Haque). Song and Tuncali are both directed to creating artificial scenarios to train artificial vehicles, and while Song teaches a user interface that one of ordinary skill would understand to be able to accept user input, Song does not specifically teach the kind of parameters that a user can input for an artificial scenario. One of ordinary skill would benefit from this combination as allowing a user more control over the scenario generation process will more closely align the final result with a user’s intention, thereby improving performance of the model.
Regarding claim 2, the combination of Song, Haque and Tuncali teaches the method according to claim 1, wherein the artificial scenario is indicative of at least one of an artificial autonomous vehicle environment or artificial autonomous vehicle log data (Song para. [0032] recites the autonomous driving simulating system 108 represents a system for training an autonomous driving model through a virtual autonomous driving operation in a virtual photorealistic 4D traffic environment (i.e. the artificial scenario is related to an autonomous vehicle environment)).
Regarding claim 3, the combination of Song, Haque and Tuncali teaches the method according to claim 1, further comprising: inputting existing data to the machine-learned generator model, the existing data representing a previously generated artificial scenario and an associated authenticity, wherein the artificial scenario is generated based at least in part on the existing data representing the previously generated artificial scenario and the associated authenticity (Song para. [0049] recites according to the adversarial machine learning process for a four-dimensional (4D) generative adversarial network (GAN) model of some embodiments, the 4G GAN discrimination sub-model is modified so as to increase accuracy of discrimination analysis through the machine learning process, and the 4G GAN generating sub-model is modified so as to decrease the accuracy of discrimination analysis by the 4G GAN discrimination sub-model through machine learning process. By repeating the machine learning process, the 4G GAN discrimination sub-model may be improved to distinguish simulated 4D traffic environmental data from real 4D traffic environmental data with high accuracy, and the 4G GAN generating sub-model may be improved to generate simulated 4D traffic environmental data that is close to real 4D traffic environmental data enough to be not distinguishable easily (i.e. the adversarial machine learning process is iterative, therefore each time the GAN from Song iterates the new scenario is based on the scenario from the previous round)).
Regarding claim 4, the combination of Song, Haque and Tuncali teaches the method according to claim 3, wherein the artificial scenario that is based at least in part on the existing data is generated to increase an authenticity of the artificial scenario compared to the previously generated artificial scenario (Song para. [0049] recites according to the adversarial machine learning process for a four-dimensional (4D) generative adversarial network (GAN) model of some embodiments, the 4G GAN discrimination sub-model is modified so as to increase accuracy of discrimination analysis through the machine learning process, and the 4G GAN generating sub-model is modified so as to decrease the accuracy of discrimination analysis by the 4G GAN discrimination sub-model through machine learning process. By repeating the machine learning process, the 4G GAN discrimination sub-model may be improved to distinguish simulated 4D traffic environmental data from real 4D traffic environmental data with high accuracy, and the 4G GAN generating sub-model may be improved to generate simulated 4D traffic environmental data that is close to real 4D traffic environmental data enough to be not distinguishable easily (i.e. the artificial scenario generated by the generator model in subsequent rounds of adversarial learning will be more authentic each time (i.e. increase the authenticity of the current scenario compared to previous scenarios) because it is improving on the scenarios from previous rounds)).
Regarding claim 5, the combination of Song, Haque and Tuncali teaches the method according to claim 3, wherein the machine-learned generator model is configured to adjust one or more parameter values associated with the previously generated artificial scenario to generate the artificial scenario that is based at least in part on the existing data (Song fig. 3 and para. [0048] recite the parameter values of the 4D GAN generator sub-model are modified, such that the 4D GAN discriminating engine is not able to distinguish simulated 4D traffic environmental data from real 4D traffic environmental data. In some embodiments, the parameter values of the 4D GAN generator sub-model may include the same parameters as and/or different parameters from the parameters of the 4D GAN discrimination sub-model (i.e. adjusting parameter values associated with previous artificial scenarios in order to generate a new artificial scenario)).
Regarding claim 6, the combination of Song, Haque and Tuncali teaches the method according to claim 1, wherein the one or more variance threshold values indicative of a threshold deviation level for the one or more parameter values comprises a respective range for the quantities of pedestrians, vehicles, travel ways, or intersections (section V para. 2-3 recite se use the scenario depicted in Fig. 5, which we call system Md. The scenario includes the ego car on a one-way road, with parked cars in lanes on the left and right of the vehicle. In the Figure, agent Vehicles 1, 3, 4, 5, and 6 are parked. Also, Vehicle 2 is stopped due to the two pedestrians in the crosswalk. The Jay-walking Pedestrian is crossing the street between Vehicles 4 and 5. This pedestrian crosses in front of the Ego car until it reaches the leftmost lane, at which time it changes direction and returns to the right Sidewalk. Several aspects of the scenario depicted in Fig. 5 are parameterized, meaning that their values are fixed for any given simulation by appropriately selecting the model parameters pd. Section III D para. 1-2 recite the possible combinations of input values can grow exponentially with the number of parameters. Hence, exhaustive testing on the input space becomes impractical for fairly large systems. A fault in such a system with parameters may be caused by a specific combination k parameters, where 1<= t <= k. One best-effort approach to testing is to make sure that all combinations of any t-sized subset (i.e., all t-way combinations) of the inputs is tested. A covering array is a minimal number of test cases such that any t-way combination of test parameters exist in the list. Covering arrays are generated using optimization-based algorithms with the goal of minimizing the number of test cases. We denote a t-way covering array on k parameters by CA(t, k, (v1, . . ., vk)), where vi is the number of possible values for the i-th parameter. The size of covering array increases with increasing t, and it becomes an exhaustive list of all combinations when t = k. Section III D para. 3 recites despite the t-way combinatorial coverage guaranteed by covering arrays, a fault in the system possibly may arise as a result of a combination of a number parameters larger than t (i.e. the covering array is used to denote the range of possible parameters (which includes a number of vehicles and/or pedestrians), or the variance. If the number of parameters is greater than a threshold the simulation may not function. Examiner’s Note: paragraph [0035] of Applicant’s specification describes a range of possible values for a single parameter; however, the broadest reasonable interpretation of the claim is not limited to this example and can include a variance of multiple parameters (for example, the simulation can handle up to five parameters))).
Regarding claim 7, the combination of Song, Haque and Tuncali teaches the method according to claim 1, wherein the machine-learned generator model and the machine-learned discriminator model are trained based at least in part on real-world data (Song fig. 2 and para. [0034] recite the flowchart 200 starts at module 202 with creating 4D traffic environment data using real and/or simulated traffic element data. Para. [0035] recites the flowchart 200 continues to module 204, with creating/updating a 4D GAN model through an adversarial machine learning process (i.e. the generator and discriminator models are trained based at least in part on real-world data)).
Regarding claim 8, the combination of Song, Haque and Tuncali teaches the method according to claim 1, wherein the machine-learned generator model is configured to generate the artificial data based at least in part on previously generated authenticity data associated with the generator input data (Song para. [0049] recites according to the adversarial machine learning process for a four-dimensional (4D) generative adversarial network (GAN) model of some embodiments, the 4G GAN discrimination sub-model is modified so as to increase accuracy of discrimination analysis through the machine learning process, and the 4G GAN generating sub-model is modified so as to decrease the accuracy of discrimination analysis by the 4G GAN discrimination sub-model through machine learning process. By repeating the machine learning process, the 4G GAN discrimination sub-model may be improved to distinguish simulated 4D traffic environmental data from real 4D traffic environmental data with high accuracy, and the 4G GAN generating sub-model may be improved to generate simulated 4D traffic environmental data that is close to real 4D traffic environmental data enough to be not distinguishable easily (i.e. the generator model generates artificial data based at least in part on how authentic the generator input data was determined to be by the discriminator model in the previous iteration)).
Regarding claim 9, the combination of Song, Haque and Tuncali teaches the method according to claim 1, further comprising: initiating a performance of a simulation based at least in part on the artificial scenario (Song para. [0020] recites the technology in certain implementations of the present disclosure can create simulated time-dependent three-dimensional (3D) (hereinafter referred to simply as "four-dimensional (4D)") traffic environments using a computer-based model created as a result of performing an adversarial machine learning process, which enables to create photorealistic simulated 4D traffic environments sufficiently close to real 4D traffic environments (i.e. performing a simulation based on the scenario selected during a given iteration of the adversarial machine learning process)).
Regarding claim 10, the combination of Song, Haque and Tuncali teaches the method according to claim 1, further comprising: initiating a performance of testing for the autonomous vehicle, based at least in part on the artificial scenario (Song para. [0020] recites the computer-implemented method and the system are intended to provide a training scheme of a computer-based autonomous driving model without carrying out a high-cost and less-safe real-world test driving operations with a vehicle in a real-world traffic environment (i.e. testing an autonomous vehicle based on the scenario selected during a given iteration of the adversarial machine learning process)).
Claim 11 is a system claim and its limitation is included in claim 1. The only difference is that claim 11 requires a system which comprises a computer readable medium (Song para. [0020] recites the computer-implemented method and the system are intended to provide a training scheme of a computer-based autonomous driving model without carrying out a high-cost and less-safe real-world test driving operations with a vehicle in a real-world traffic environment. Para. [0066] recites the techniques herein are performed by computer system 500 in response to processor(s) 504 executing one or more sequences of one or more instructions contained in main memory 506. Such instructions may be read into main memory 506 from another storage medium, such as storage device 510. Execution of the sequences of instructions contained in main memory 506 causes processor(s) 504 to perform the process steps described herein). Therefore, claim 11 is rejected for the same reasons as claim 1.
Claim 13 is a system claim and its limitation is included in claim 7. Claim 13 is rejected for the same reasons as claim 7.
Claim 15 is a system claim and its limitation is included in claim 7. Claim 15 is rejected for the same reasons as claim 7.
Regarding claim 16, the combination of Song, Haque and Tuncali teaches the computing system of claim 11, wherein generating the artificial data comprises: obtaining existing data indicative of a previously generated artificial scenario and associated authenticity; processing the existing data with the machine-learned generator model to generate the artificial data, based at least in part on the existing data (Song para. [0049] recites according to the adversarial machine learning process for a four-dimensional (4D) generative adversarial network (GAN) model of some embodiments, the 4G GAN discrimination sub-model is modified so as to increase accuracy of discrimination analysis through the machine learning process, and the 4G GAN generating sub-model is modified so as to decrease the accuracy of discrimination analysis by the 4G GAN discrimination sub-model through machine learning process. By repeating the machine learning process, the 4G GAN discrimination sub-model may be improved to distinguish simulated 4D traffic environmental data from real 4D traffic environmental data with high accuracy, and the 4G GAN generating sub-model may be improved to generate simulated 4D traffic environmental data that is close to real 4D traffic environmental data enough to be not distinguishable easily (i.e. the adversarial machine learning process is iterative, therefore each time the GAN from Song iterates the new scenario is based on the scenario from the previous round, which is considered existing data indicative of a previously generated artificial scenario)).
Claim 17 is a system claim and its limitation is included in claim 4. Claim 17 is rejected for the same reasons as claim 4.
Claim 18 is a system claim and its limitation is included in claim 9. Claim 18 is rejected for the same reasons as claim 9.
Regarding claim 19, the combination of Song, Haque and Tuncali teaches the computing system of claim 11, the method further comprising: initiating the performance of testing for the autonomous vehicle, based at least in part on the artificial scenario (Song para. [0020] recites the computer-implemented method and the system are intended to provide a training scheme of a computer-based autonomous driving model without carrying out a high-cost and less-safe real-world test driving operations with a vehicle in a real-world traffic environment (i.e. testing an autonomous vehicle based on the scenario selected during a given iteration of the adversarial machine learning process). Song para. [0032] recites the autonomous driving simulating system 108 represents a system for training an autonomous driving model through a virtual autonomous driving operation in a virtual photorealistic 4D traffic environment (i.e. the testing of an autonomous vehicle is related to a selected artificial autonomous vehicle scenario)).
Claim 20 is a non-transitory-computer-readable medium claim and its limitation is included in claim 1. The only difference is that claim 20 requires a non-transitory-computer-readable medium (Song para. [0066] recites the techniques herein are performed by computer system 500 in response to processor(s) 504 executing one or more sequences of one or more instructions contained in main memory 506. Such instructions may be read into main memory 506 from another storage medium, such as storage device 510. Execution of the sequences of instructions contained in main memory 506 causes processor(s) 504 to perform the process steps described herein. Para. [0067] recites the term "non-transitory media," and similar terms, as used herein refers to any media that store data and/or instructions that cause a machine to operate in a specific fashion). Therefore, claim 20 is rejected for the same reasons as claim 1.
Regarding claim 21, the combination the combination of Song, Haque and Tuncali teaches the computer-implemented method of claim 1, wherein the one or more parameter values for the artificial scenario associated with the autonomous vehicle are indicative of at least one of (i) an environment locale, (ii) one or more travel ways, (iii) one or more objects, or (iv) a number, a position, or a path for the one or more objects (section III para. 1 recites we use a simulation environment that incorporates models of a vehicle (called the ego vehicle), a perception system, which is used to estimate the state of the vehicle with respect to other objects in its environment, a controller, which makes decisions about how the vehicle will behave, and the environment in which the ego vehicle exists. The environment model contains representations of a wide variety of objects that can interact with the ego vehicle, including roads, buildings, pedestrians, and other vehicles (called agent vehicles). The behaviors of the system are determined by the evolution of the model states over time, which we compute using a simulator. Fig. 5 and section V para. 2-3 recite We use the scenario depicted in Fig. 5, which we call system Md. The scenario includes the ego car on a one-way road, with parked cars in lanes on the left and right of the vehicle. In the Figure, agent Vehicles 1, 3, 4, 5, and 6 are parked. Also, Vehicle 2 is stopped due to the two pedestrians in the crosswalk. The Jay-walking Pedestrian is crossing the street between Vehicles 4 and 5. This pedestrian crosses in front of the Ego car until it reaches the leftmost lane, at which time it changes direction and returns to the right Sidewalk. Several aspects of the scenario depicted in Fig. 5 are parameterized, meaning that their values are fixed for any given simulation by appropriately selecting the model parameters pd (i.e. input parameters can include at least a number of vehicles and pedestrians)).
Regarding claim 22, the combination the combination of Song, Haque and Tuncali teaches the computer-implemented method of claim 1, wherein the authenticity data comprises at least one first authenticity value associated with a first part of the artificial scenario and at least one second authenticity value associated with a second part of the artificial scenario (Song para. [0007] recites the adversarial machine learning process of the time-dependent 3D GAN discriminator sub-model may comprise: receiving time-dependent 3D GAN discriminator training data from the time-dependent 3D GAN generator sub-model; and performing, using the time-dependent 3D GAN discriminator sub-model, discrimination analysis of the received time-dependent 3D GAN discriminator training data to generate a discrimination result indicating whether the time-dependent 3D GAN discriminator sub-model determined that the time-dependent 3D GAN discriminator training data represents real-world time-dependent 3D traffic environmental data or simulated time-dependent 3D traffic environmental data (i.e. inputting the artificial data into the discriminator model to generate overall authenticity data). Para. [0041] recites in the example of FIG. 3, the flowchart 300 continues to module 304, with performing a discrimination analysis of the received 4D GAN discriminator training data to generate a discrimination result. Para. [0041]-[0042] recite the discrimination result includes whether the 4D GAN discriminating engine predicts the received 4D GAN discriminator training data as simulated 4D traffic environmental data or real 4D traffic environmental data. In some embodiments, the discrimination result may further include a basis or ground based on which the 4D GAN discriminating engine made the prediction, and the basis or ground may include one or more specific objects in a 4D traffic environment represented by the 4D GAN discriminator training data, and specific characteristics of the one or more specific objects that enabled the prediction. For example, a constant-pace non-meandering walking pattern of a pedestrian in a 4D traffic environment represented by the 4D GAN discriminator training data may be a basis to predict that the 4D GAN discriminator training data is simulated 4D traffic environmental data. In another example, non-flapping clothes of pedestrians while leaves of roadside trees are flapping may be a basis to predict that the 4D GAN discriminator training data is simulated 4D traffic environmental data. (i.e. the first part of the scenario in this example is the pedestrian, while the second part is the tree; one of ordinary skill in the art would understand that the GAN model from Song is able to determine whether a specific part of the scenario is authentic or inauthentic)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
"DeepRoad: GAN-based metamorphic testing and input validation framework for autonomous driving systems" (Zhang et al) teaches an unsupervised machine learning framework that employs a Generative Adversarial Network (GAN)-based technique to deliver authentic driving scenes with various weather conditions.
“CARLA: An Open Urban Driving Simulator” (Dosovitskiy et al) teaches a simulation engine for autonomous driving that allows a user to decide parameters of the simulation such as traffic, pedestrian density, weather conditions, etc.
US 20160210383 A1 (Alaniz et al) teaches a virtual test bed for autonomous driving processes to simulate different types of vehicles, objects, buildings, pedestrians, weather conditions, types of roads or terrain.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH M FEITL whose telephone number is (571)272-8350. The examiner can normally be reached on M-F 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B. Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/L.M.F./             Examiner, Art Unit 2121                                                                                                                                                                                           

	/Li B. Zhen/             Supervisory Patent Examiner, Art Unit 2121